Olivee, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, by and between the attorneys for the parties hereto, subject to the approval of the Court, that the market value or the price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States is $0.70 per pair (Canadian currency) plus 3% less 2%.
It is further stipulated and agreed that there was no higher export value for the merchandise herein at the time of exportation thereof; and that this case may be submitted upon the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was $0.70 per pair (Canadian currency) plus 3 per centum, less 2 per centum.
Judgment will be rendered accordingly.